        Case 3:15-cr-07170-H Document 39 Filed 02/05/20 PageID.139 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       )      Case No. 15CR7170-H
                                                     )
12                                Plaintiff,         )
                                                     )      ORDER REGARDING
                           v.                        )      DEFENDANT’S LETTER
13                                                   )
                                                     )
14   FREDDIE LOPEZ,                                  )
                                                     )
15                                 Defendant.        )
                                                     )
16                                                   )
17
18          On January 22, 2020, the Court received a letter from Defendant Freddie Lopez
19   (“Defendant”) concerning the term of his supervised release.1 (Doc. No. 38.) The Court
20   ordered the Defendant’s letter be filed nunc pro tunc to the date the letter was received
21   by the Clerk’s Office. (Doc. No. 39.) The Defendant indicated in his letter that he is
22   currently in state custody serving a sentence in an unrelated offense. (Doc. No. 38.) The
23   Defendant further indicated that the U.S. Marshals Office sent a notification of detainer
24   based on a violation of supervise release but contests the detainer based on his
25   understanding that his supervised release term expired on August 31, 2019. (Id.)
26
27          1
               Although the Defendant refers to his term of supervision as probation, the Defendant is
28   serving a term of supervised release and not a term of probation. See Judgment, Doc. No. 32; See also
     18 U.S.C. § 3583 (addressing supervised release) and 18 U.S.C. §§ 3561-3566 (addressing probation).
                                                     -1-
        Case 3:15-cr-07170-H Document 39 Filed 02/05/20 PageID.140 Page 2 of 3



 1         Although the Court re-imposed a term of supervised release that is set to expire
 2   on August 31, 2019 (Doc. No 32), on December 17, 2018 the Court issued a warrant
 3   for the Defendant’s arrest based on U.S. Probation’s petition alleging multiple
 4   violations of supervised release (Doc. Nos. 34 and 35).
 5         “After the period of supervised release has expired, however, the district court
 6   can revoke the term of supervised release only if a warrant based on sworn facts was
 7   issued within the supervised release period.” United States v. Murguia-Oliveros, 421
 8   F.3d 951, 953 (9th Cir. 2005); see also 18 U.S.C. § 3583(i)2 and 18 U.S.C. § 3624(e)3.
 9   Furthermore, a defendant’s term of supervised release is tolled when he is in “fugitive
10   status.” United States v. Watson, 633 F.3d 929, 931 (9th Cir. 2011) (citing United States
11   v. Crane, 979 F.2d 687, 691 (9th Cir.1992)). A defendant is in fugitive status when he
12   fails to comply with the terms of his supervised release. Id. (citing Murguia-Oliveros at
13   953). Additionally, “[a] person on supervised release should not receive credit against
14   his period of supervised release for time that, by virtue of his own wrongful act, he was
15   not in fact observing the terms of his supervised release.” Murguia-Oliveros at 954.
16         In this case, the Court issued an arrest warrant prior to the date the Defendant’s
17   supervised release was set to expire. (Doc. No. 35). Furthermore, it is evident that the
18   Defendant has failed to comply with the terms of his supervised release as indicated
19   both in the Probation Officer’s petition to revoke supervised release and in the
20
           2
21             18 U.S.C. § 3583(i) provides:
                 Delayed revocation.--The power of the court to revoke a term of supervised
22               release for violation of a condition of supervised release, and to order the
                 defendant to serve a term of imprisonment and, subject to the limitations in
23
                 subsection (h), a further term of supervised release, extends beyond the
24               expiration of the term of supervised release for any period reasonably necessary
                 for the adjudication of matters arising before its expiration if, before its
25               expiration, a warrant or summons has been issued on the basis of an allegation
                 of such a violation.
26
           3
               18 U.S.C. § 3624(e) provides in pertinent part that:
27
                 A term of supervised release does not run during any period in which the person
28               is imprisoned in connection with a conviction for a Federal, State, or local crime
                 unless the imprisonment is for a period of less than 30 consecutive days.
                                                        -2-
        Case 3:15-cr-07170-H Document 39 Filed 02/05/20 PageID.141 Page 3 of 3



 1   Defendant’s own letter to the Court. (Doc. Nos. 34 and 38.) Accordingly, the Court
 2   declines to take action on the Defendant’s letter and will address any further arguments
 3   at the appropriate time when the Defendant is transferred to federal custody to answer
 4   the alleged violations of the terms and conditions of his supervised release.
 5         The Clerk is directed to send a copy of this order to the Defendant.
 6         IT IS SO ORDERED.
 7         DATED: February 5, 2020          ________________________________
                                            HONORABLE MARILYN L. HUFF
 8
                                            UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -3-
